Exhibit 10.1

Execution Version

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO THE LOAN AND SECURITY AGREEMENT (this “Amendment”), is
made as of July 2, 2020, by and among OAKTREE STRATEGIC INCOME II, INC., as the
collateral manager (in such capacity, the “Collateral Manager”), OSI 2 SENIOR
LENDING SPV, LLC, as the borrower (the “Borrower”), Citibank, N.A., as
administrative agent (the “Administrative Agent”) and Citibank, N.A., as the
sole committed lender (the “Lender”).

R E C I T A L S

WHEREAS, the Collateral Manager, Oaktree Strategic Income II, Inc., as the
seller (in such capacity, the “Seller”), the Borrower, the Administrative Agent,
the Lender and Deutsche Bank Trust Company Americas, as Collateral Agent, are
parties to that certain Loan and Security Agreement, dated as of July 26, 2019
(as the same has been previously amended and may be amended, modified, waived,
supplemented, restated or replaced from time to time, the “Loan and Security
Agreement”);

WHEREAS, pursuant to Section 13.1 of the Loan and Security Agreement, the
Collateral Manager and the Borrower desire to, and have requested that the
Administrative Agent agree to, amend certain provisions of the Loan and Security
Agreement as provided herein;

WHEREAS, subject to the terms and conditions of this Amendment, the
Administrative Agent and Lenders constituting at least the Required Lenders are
willing to agree to such amendments to the Loan and Security Agreement.

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.          Defined Terms. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings ascribed thereto in the Loan
and Security Agreement.

2.          Amendments. The Loan and Security Agreement is hereby amended,
modified and supplemented as follows:

(A)       The defined term “Advance Rate” in Section 1.1 is hereby amended by
deleting such term in its entirety and replacing it with the following
(underlined language shows the changes for convenience of reference and language
that is struck through shall not be included in the amendment and restatement of
the definition):

“Advance Rate”: As of any date of determination, with respect to each Eligible
Loan that is (a) a First-Lien Broadly Syndicated Loan, 75%, (b) a First Lien
Large Middle Market Loan, (1) if the related Advance Date is prior to the Upsize
Date, 70% or (2) if the related Advance Date is on or after the Upsize Date,
65%, (c) a First Lien Traditional Middle Market Loan, (1) if the related Advance
Date is prior to the Upsize Date, 67.5% or (2) if the related Advance Date is on
or after the Upsize Date, 60%, (d) a First Lien Lower Middle-Market Loan, (1) if
the related Advance Date is prior to the Upsize Date, 65%, or (2) if the related
Advance Date is on or after the Upsize Date, 60% or (e) a Second-Lien Broadly
Syndicated Loan, (1) if the related Advance Date is prior to the Upsize Date
45%, or (2) if the related Advance Date is on or after the Upsize Date. 40%, or
(f) a Second- Lien Middle-Market Loan, 40%; provided, that: (i) the portion of
any Loan that otherwise qualifies as a First Lien Loan and is not a Broadly
Syndicated Loan in a principal amount that would result in the related Obligor
having a Net Senior Leverage Ratio at any time greater than 4.50 to 1:00, then
such portion of such Loan shall be treated as a Second-Lien Middle Market



--------------------------------------------------------------------------------

Loan for Advance Rate purposes; and (ii) (x) the portion of any Loan that
otherwise qualifies as a First Lien Loan and is not a Broadly Syndicated Loan in
a principal amount that would result in the related Obligor having a Senior
Debt/EBITDA Ratio at any time greater than 7.00 to 1:00, then such portion of
such Loan shall be treated as having an Advance Rate of zero (0) or (y) the
portion of any Loan that otherwise qualifies as a Unitranche Loan or a Second
Lien Loan that, in each case, is not a Broadly Syndicated Loan in a principal
amount that would result in the related Obligor having a Total Debt/EBIDTA Ratio
at any time greater than 7.00 to 1.00, then such portion of any such Loan shall
have an Advance Rate of zero (0). Notwithstanding the foregoing, if after giving
effect to the inclusion of any Loan at its otherwise applicable Advance Rate,
the weighted average of the Advance Rates on all Loans included in the
Collateral would exceed 71.25%, the otherwise applicable Advance Rate for such
Loan shall be reduced to the extent necessary to eliminate such excess. For the
avoidance of doubt, the Advance Rate for any Eligible Loan as of any day shall
be the Advance Rate applicable to such Eligible Loan as determined in accordance
with this definition as of such day.

(B)       The defined term “Assigned Value Adjustment Event” in Section 1.1 is
hereby amended by deleting clause (b) in its entirety and replacing it with the
following (underlined language shows the changes for convenience of reference
and language that is struck through shall not be included in the amendment and
restatement of the definition):

“(b) with respect to any Loan that is not a Broadly Syndicated Loan, the Net
Senior Leverage Ratio for any Relevant Test Period of the related Obligor with
respect to such Loan is both (i) greater than 4.25x and (ii) greater than 0.50x
higher than the Original Net Senior Leverage Ratio;

(C)       The defined term “Concentration Limits” in Section 1.1 is hereby
amended by deleting clause (c)(iv), clause (c)(vi) and clause (e) in their
entirety and replacing them with the following (underlined language shows the
changes for convenience of reference and language that is struck through shall
not be included in the amendment and restatement of the definition):

“[(c)](iv) the sum of Outstanding Balances of all Cov-Lite Loans that are
Eligible Loans shall not exceed 12.510% of the Concentration Test Amount;”

*            *             *

“[(c)](vi) the sum of Outstanding Balances of all Unitranche Loans that are
Eligible Loans for which the Total Debt/EBITDA Ratio of the related Obligor is
equal to or greater than 4.25:1.00 shall not exceed 1525% of the Concentration
Test Amount; provided that this limit shall be deemed to be met at any time the
Eligible Loans that are Unitranche Loans otherwise subject to this limit consist
solely of the Loans identified on Schedule VII and any other Loans approved by
the Administrative Agent in its sole discretion; provided further, only those
Eligible Loans that are Unitranche Loans that are not identified on Schedule
VII, not approved by the Administrative Agent or in the future become subject to
this limit shall constitute the Excess Concentration Amount for this clause
(vi);

*            *             *

 

2



--------------------------------------------------------------------------------

“(e) the sum of Outstanding Balances of all Second Lien Loans that are Eligible
Loans shall not exceed 2010% of the Concentration Test Amount;”

(D)       Section 1.1 is hereby amended by adding the following defined terms in
the appropriate alphabetical order:

“Upsize Amount” means $50,000,000.

“Upsize Date” means July 2, 2020.

(E)       Annex B (Commitments) is hereby amended by deleting the reference to
$100,000,000 and replacing it with $150,000,000.

3.          Conditions to Effectiveness. This Amendment shall become effective
as of the date first written above upon the satisfaction of each of the
following conditions:

(A)              the execution and delivery of this Amendment by each party
hereto;

(B)              the Borrower has delivered legal opinions of Milbank LLP, each
dated the Upsize Date, covering the same matters as the legal opinions provided
by Milbank LLP on the Closing Date;

(C)              the Administrative Agent’s receipt of a good standing
certificate for the Borrower and the Collateral Manager issued by the applicable
office body of its jurisdiction of organization and a certified copy of the
resolutions of the board of managers or directors (or similar items) of the
Borrower and the Collateral Manager approving this Amendment and the
transactions contemplated hereby, certified by its secretary or other authorized
officer; and

(D)              payment of all fees due on or prior to the date of this
Amendment.

4.          Representations and Warranties. The Borrower hereby represents and
warrants that, as of the date first written above, (i) no Event of Default or
Default has occurred and is continuing and (ii) the representations and
warranties of the Borrower contained in the Loan and Security Agreement are true
and correct in all material respects on and as of such day (other than any
representation and warranty that is made as of a specific date).

5.          Reaffirmation. Except to the extent expressly amended by this
Amendment, the terms and conditions of the Loan and Security Agreement and other
Transaction Documents shall remain in full force and effect. Each of the
Transaction Documents, including the Loan and Security Agreement, and any and
all other agreements, documents or instruments now or hereafter executed and/or
delivered pursuant to the terms hereof or pursuant to the terms of the Loan and
Security Agreement as amended hereby, are hereby amended so that any reference
in such Transaction Documents to the Loan and Security Agreement, whether direct
or indirect, shall mean a reference to the Loan and Security Agreement as
amended hereby. This Amendment shall constitute a Transaction Document under the
Loan and Security Agreement.

6.          Miscellaneous. This Amendment may be executed in counterparts, each
of which shall be and all of which, when taken together, shall constitute one
binding agreement. The Article and/or Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day, month and
year first above written.

 

BORROWER OSI 2 Senior Lending SPV, LLC By: Oaktree Strategic Income II, Inc.
Its:   Designated Manager By: Oaktree Fund Advisors, LLC Its:   Investment
Advisor By:      

/s/ Mary Gallegly

    Name: Mary Gallegly   Title: Senior Vice President By:  

/s/ Matthew Stewart

    Name: Matthew Stewart   Title: Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

 

 

Signature Page to Amendment



--------------------------------------------------------------------------------

COLLATERAL MANAGER: OAKTREE STRATEGIC INCOME II, INC. By: Oaktree Fund Advisors,
LLC Its:   Investment Advisor By:      

/s/ Mary Gallegly

    Name: Mary Gallegly   Title: Senior Vice President By:  

/s/ Matthew Stewart

    Name: Matthew Stewart   Title: Senior Vice President

 

 

 

 

 

 

Signature Page to Amendment



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT:

CITIBANK, N.A., in its capacity as
Administrative Agent

By:  

/s/ Vincent Nocerino

    Name:   Vincent Nocerino     Title:   Vice President  

 

LENDER:   CITIBANK, N.A.,   By:  

/s/ Vincent Nocerino

    Name:   Vincent Nocerino     Title:   Vice President  